DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments and remarks filed on 9/21/2021 with respect to claims 1, 2, 4-8, 10-12 have been fully considered and are persuasive.  The rejection under 35 USC 112 of claims and rejection under 35 USC 103 of claims 1, 2, 4-8, 10-12 has been withdrawn. 

Allowable Subject Matter

Claim 1, 2-5, 4-8, 10-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1, the closest prior art  fails to teach or reasonably suggest a plasma generator, comprising: a Radio Frequency (RF) power supply unit configured to supply RF power for plasma generation; a load device part including a standard load connect the antenna-plasma device, instead of the standard load and detect a reflection coefficient, when the parasitic impedances are detected calculate reactance required for the impedance matching by calculating the antenna-plasma impedance based on the detected parasitic impedance[[,]] and the detected reflection coefficient; change capacitance of capacitors provided therein according to the calculated reactance to match the antenna-plasma device with the RF power supply; perform rematching by changing the capacitance of the matching unit capacitors based on a difference in impedance, when the difference between an impedance detected while the antenna-plasma device is connected to the RF power supply and a preset reference matching impedance is out of a preset range; and 2Application No. 16/762,199Docket No. 123057-0001 when the number of times the rematching is performed exceeds a preset number of times, determine that a calibration process for detecting the parasitic impedance is necessary and perform the calibration process. Hence, Claim 1 and depending claims are allowed.

Referring to the claim 6, the closest prior art  fails to teach or reasonably suggest a matching method of a matching unit for matching an impedance of a Radio Frequency (RF) power supply unit and an impedance of an antenna- plasma device generating plasma when the antenna-plasma device is connected to the RF power supply unit, the method comprising: 3Application No. 16/762,199Docket No. 123057-0001 connecting the RF power supply unit to a standard load having a preset impedance, instead of the antenna-plasma device, to detect a parasitic impedance according to parasitic components inside a circuit; reconnecting the RF power supply unit to the antenna-plasma device when the parasitic impedance is detected; measuring a reflection coefficient according to RF power supplied to the antenna-plasma device when the antenna-plasma device is connected; calculating a reactance value required for the impedance matching based on the measured reflection coefficient and the detected parasitic impedance; and performing the impedance matching by changing capacitance of variable capacitors provided in the matching unit, so as to generate reactance according to the calculated reactance value, wherein the performing of the impedance matching comprises: detecting a difference between an impedance measured when the RF power supply unit is connected to the antenna-plasma device and a preset reference matching impedance; and performing re-matching by changing the capacitance of the variable capacitors based on the detected difference in impedance when the detected difference in impedance is out of a preset range, and wherein the performing of the re-matching comprises re-detecting a parasitic impedance by performing the detection of the parasitic impedance again when a number of times of performing the re-matching exceeds a preset number of times. Hence, claim 6 and other depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 4-8, 10-12 are allowed.
Claims 3, and 9 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/09/2021